Slip Op. 13- 20

                UNITED STATES COURT OF INTERNATIONAL TRADE

 HUBBELL POWER SYSTEMS, INC.,

                        Plaintiff,

 GEM YEAR INDUSTRIAL CO., Ltd.,

                        Consolidated Plaintiff,

                 v.                                    Before: Jane A. Restani, Judge

 UNITED STATES,                                        Consol. Court No. 11-00474

                        Defendant,

                 and

 VULCAN THREADED PRODUCTS INC.,

                        Intervenor Defendant.


                                           JUDGMENT

               Upon consideration of the remand results filed by the United States Department of

Commerce, plaintiffs’ and intervenor defendant’s comments, defendant’s response, and all other

pertinent papers, and in the absence of any substantive challenges to the remand results, it is

hereby

               ORDERED, ADJUDGED and DECREED that the determination on remand of

the United States Department of Commerce in this action is SUSTAINED.


                                                                /s/ Jane A. Restani
                                                                  Jane A. Restani
                                                                       Judge
Dated: February 7, 2013
       New York, New York